ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

​
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “a receiver array which includes multiple receiving antennas situated at a distance from one another in the angle resolution direction, wherein antenna distances in one of the transmitter and receiver arrays being below a Nyquist limit for unambiguous angle measurements, and antenna distances in a combination of the transmitter and receiver arrays being above the Nyquist limit”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-10 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
The closest prior art is found to be:
Kesaraju et al. US20200025906 which discloses MIMO radar system (paragraph 3: Figure 1A); FMCW MIMO mm-wave radar sensing systems determine the angle of arrival at high resolution by implementing the TDM waveform signals across multiple transmit antennas and forming a virtual array (paragraph 26); the second transmitter 104 is placed a distance (4d) from the first transmitter 102 (paragraph 29: Figure 1A); at block 1302 where the first transmitter 302 transmits a first sweep signal at a first position in a first block time during a transmit time sequence pattern. For example, the first sweep signal is transmitted at a first position based on Equation 9. At block 1304, the first transmitter 302 transmits a second sweep signal at a second position in a second block time during the transmit time sequence pattern. For example, the second sweep signal is transmitted at a second position based on Equation 9. In some examples, the remaining transmitters transmit sweep signals based on Equation 10 in each N blocks (paragraph 81); the distance (d) between the receivers 106, 108, 110, 112; paragraph 30: generate a virtual antenna containing N TX and N RX antennas so long as the antennas are properly placed relative to one another (paragraph 29); provide a non-uniform sampling in time and non-overlapping transmit antenna sequence that preserves the orthogonality required for the MIMO and AoA processing (paragraph 26); transmit a first sweep signal from a first antenna at first position in a first block time during a transmit time sequence pattern 1302, transmit a second sweep signal from the first antenna at a second position in a second block time during a transmit time sequence pattern (Figure 13); in a TDM-MIMO waveform each frame consists of several blocks 102…each block 102 consists of N.sub.TX time slots each corresponding to transmission of FMCW sweep signal (Ts) by one of the TX antenna…a TDM-MIMO waveform with number of transmit antennas N.sub.TX=5 and Nblocks=2 is illustrated. In the illustrated example of FIG. 1B, T.sub.b represents the time within which a block 102 is transmitted (paragraph 31: Figure 1B); a staggered TDM MIMO waveform design 200 is illustrated. In the illustrated example of FIG. 2A, a first sweep signal 202 is transmitted from a first transmit antenna 204 at a first position 206 in a first time block 208 during a transmit time sequence pattern 210. Furthermore, the TDM MIMO waveform design 200 includes a second sweep signal 212 transmitted from the first transmit antenna 204 at a second position 214 in a second block time 216 during the transmit time sequence pattern 210. In the illustrated example, the second position 214 is different than the first position 206 (paragraph 39: Figure 2A); uniform time division multiplex (TDM)MIMO waveform; paragraph 32: Based on N.sub.TX transmit antennas and N.sub.RX receive antennas a virtual MIMO array of N.sub.TX×N.sub.RX (N) elements is created from the TDM MIMO echo signals (e.g., chirps, sweep signals). This is possible due to the separation of transmit signals in time and the echo signals can be reassigned to a particular transmitter (paragraph 4); determine maximum doppler shift for the transmit time sequence pattern 1306 (Figure 13); determine maximum Doppler shift for the transmit time sequence pattern 1306, determine maximum unambiguous velocity for the transmit time sequence pattern 1308, perform iterative adaptive processing signal model to determine Doppler shift (Figure 13); in the illustrated example of FIGS. 10-12, IAA processing is first implemented to estimate the Doppler shift at both Rx locations. In some examples, the stopping criteria for IAA processing is set to 10.sup.−4 and the maximum iteration limit of 15. Subsequently, the phase information from the spectral peaks at the respective target object Doppler shift across both the receivers is extracted to determine the DOA (degrees) using Equation 17, where w corresponds to the phase difference across the signals received at both the Rx antennas, and d represents the spacing between the Rx antennas 
    PNG
    media_image1.png
    34
    363
    media_image1.png
    Greyscale
; Figure 13perform iterative adaptive processing signal model to determine Doppler shift; paragraph 72: Figure 10 illustrates a histogram 1000 of the velocity values selected in the Monte Carlo simulations and Figures 11 and/or 12 illustrate the RMSE of the estimated velocity and DOA parameters…as shown in the illustrated examples of FIGS. 11 and 12, the RMSE is less than 0.01 m/s for SNR values greater than 5 dB while still preserving the phase content to estimate the DOA…examples disclosed herein can detect and/or extend maximum unambiguous Doppler velocities up to 26.6 msec (moving towards and away) with root mean square error less than 0.01 m/s for SNR values greater than 5 dB vs 2.4 m/sec using a traditional TDM- MIMO  waveform (paragraph 71).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648